FILED
                            NOT FOR PUBLICATION                             JAN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10129

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00225-GMN-
                                                 RJJ-1
  v.

EDWARD KEITH STRILEY, Jr.,                       MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Edward Keith Striley, Jr. appeals from the 151-month sentence imposed

following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C.

§ 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Striley contends the sentence is substantively unreasonable because the

district court failed to exercise its discretion to vary from the career offender

Guideline, which he argues is not supported by empirical evidence or national

experience. The record reflects that the district court was aware of its discretion to

depart from the Guideline, and in light of the totality of the circumstances and the

18 U.S.C. § 3553(a) sentencing factors, the bottom-of-the-Guidelines sentence is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008) (en banc); United States v. Henderson, 649 F.3d 955, 964 (9th Cir. 2011)

(“District courts are not obligated to vary from the [career offender] Guidelines on

policy grounds if they do not have, in fact, a policy disagreement with them.”).

      AFFIRMED.




                                            2                                       11-10129